Citation Nr: 1624910	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-26 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to June 16, 2015, and in excess of 30 percent from June 16, 2015, for residuals of a gunshot wound to the right upper arm (dominant).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1967 to June 1977, and in the United States Army from April 1987 to May 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In March 2015, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  A June 2015 rating decision increased the rating for residuals of a gunshot wound to the right upper arm to 30 percent effective June 16, 2015.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the gunshot wound to the Veteran's right upper arm involved Muscle Groups V and VI. 

2.  Prior to June 16, 2015, the Veteran's gunshot wound to the right upper arm had been manifested by no more than moderate disability of Muscle Groups V and VI.

3.  From June 16, 2015, the Veteran's gunshot wound to the right upper arm has been manifested by no more than moderate disability of Muscle Groups V, VI, and VII.

4.  Throughout the rating period on appeal, the Veteran's gunshot wound to the right upper arm has been manifested by peripheral vascular disease of the right upper extremity with pain, numbness, and cold sensitivity




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but not higher, prior to June 16, 2015, for disability of Muscle Groups V and VI, as residuals of a gunshot wound to the right upper arm, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Codes 5305, 5306 (2015).

2.  The criteria for a disability rating in excess of 30 percent from June 16, 2015, for disability of Muscle Groups V, VI, and VII, as residuals of a gunshot wound to the right upper arm, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Codes 5305, 5306, 5307 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but not higher, for peripheral vascular disease of the right upper extremity, as a residual of a gunshot wound to the right upper arm, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in July 2008.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations in September 2008 and June 2015 to ascertain the nature and severity of his residuals of a gunshot wound to the right upper arm.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

VA regulations provide that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; and a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(a), (b) (2015).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2015). 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d) (2015).  

The type of injury associated with a moderate muscle disability is described as being from a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History should include evidence of in-service treatment for the wound, as well as a record of consistent complaints of one or more cardinal signs and symptoms of muscle disability particularly lower threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2015).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. 4.56(d)(3) (2015).

Severe muscle disability contemplates through-and-through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. 4.56(d)(4) (2015).  

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezium and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 4.56(d)(4) (2015).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups which act upon an ankylosed joint, except for an ankylosed knee, if muscle group XIII is disabled (rated at the next lower level than would otherwise be assigned), and an ankylosed shoulder, if muscle groups I and II are severely disabled (evaluation under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups will not be rated).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  For muscle group injuries in different anatomical regions that do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25 (2015).  38 C.F.R. 4.55 (2015).

A through-and-through muscle wound is to be rated as at least of the moderate degree of injury for each muscle group injured.  Myler v. Derwinski, 1 Vet. App. 571 (1991).  While the regulations require "muscle damage," there is no specified minimum degree of damage in order for the injury to be of moderate degree.  Beyrle v. Brown, 9 Vet. App. 377 (1996).  Further, in situations wherein there are two or more through and through wounds, the Court has clearly held that such wounds are to be separately rated.  Jones v. Principi, 18 Vet. App 248 (2008).

VA regulations provide that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  Section 4.40 does not, however, require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  

Initially, the Board observes that the Veteran's gunshot wound to the right upper arm involves the dominant extremity.  Thus, only the rating criteria pertaining to the dominant shoulder girdle and arm, and forearm and hand will be considered.

The Veteran's service treatment records show that he sustained an accidental gunshot wound to the right arm on January 30, 1971.  Entry and exit sites were debrided and dressed.  Radial and ulnar pulses were diminished.  He complained of numbness and tingling in the tips of the thumb and index finger but examination revealed good function of all movements of the hand.  Nursing notes show that he was admitted on the evening of January 30th and discharged the morning of January 31st with new dressing.  On February 1st, he continued to complain of numbness of the thumb and tip of index finger, but examination revealed good strength and range of motion of all fingers.  The ulnar pulse could not be felt but the radial pulse was good.  The forearm was cool to touch and the diagnosis was an AV (arteriovenous) fistula.  On February 7th, the wound was washed with Phisohex, cleansed with peroxide, and redressed.  On February 14th, the wound was cleansed and redressed.  On February 25th, the wound was well healed with no swelling but there was some discoloration, sensation in the thumb and index finger had almost completely returned, there was a palpable thrill in the brachium and radial pulse was weak, and the elbow joint had some stiffness.  AV fistula repair surgery was scheduled.  

On March 10th, the Veteran underwent repair of the AV fistula.  On April 22nd, he complained of cyanosis in the knuckles when the air conditioner is on but there was no numbness, no palpable thrill, a weak radial pulse, good strength, and full range of motion of the elbow.  He was assessed with having full use of the right arm.  

On June 21st, the Veteran reported that his right arm muscles tire easily after strenuous, continuous use of the right extremity and hand, and he must stop and rest.  There was no palpable thrill at the site of surgery but there was a definite discrepancy in size.  It was noted that vascular surgery might be needed.

On August 24th, the Veteran was diagnosed with probable stenosis of the right brachial artery secondary to revision AV fistula repair.  On October 26th, he was admitted with a diagnosis of stenosis of the right brachial artery status post gunshot wound.  On November 8th, he underwent a vein graft following excision of a stenotic portion of the right brachial artery with excellent resulting distal pulses and vascularization and very little swelling that responded well to elevation.  He was placed on a physical therapy regimen and proceeded to develop an excellent right upper extremity as far as vascularization and he no longer experienced claudicating symptoms on heavy exercise.  His pulses remained intact and full throughout and following a week of rehabilitation.  He was discharged on December 1st.

On February 11th, 1972, the Veteran returned for surgical follow-up.  He denied claudication after exercise.  Examination revealed full strength, intact sensation, and equal capillary refill.  The diagnosis was of an intact blood supply to the right arm.  On June 6th, he was asymptomatic and pulses were 4+ throughout.  

At a January 1973 examination, the Veteran reported that his right arm gets sore every so often, but evaluation of the upper extremities was normal.  His May 1977 separation examination revealed a normal evaluation of the upper extremities.

At a December 1978 VA examination, the Veteran reported that if he works with his right arm at or above shoulder level, after about 15 or 20 minutes, his right upper extremity becomes tired.  He noted that he is able to resume overhead use after 1 or 2 minutes of rest.  He also reported that at times the right upper extremity goes to sleep during the night but he is able to quickly relieve the condition by moving his arm about with complete recovery of sensations.  Examination revealed that antebrachial and wrist pulsations in the right upper extremity were present, strong and bounding and perfectly normal, and circulation was excellent throughout the right upper extremity.  There was no weakness, atrophy, or change or loss of sensation.  The Veteran reported that in fact the right hand grip seemed to be stronger than it was before his injury and operation.  The examiner provided a diagnosis of residuals of a gunshot wound to the right upper arm with development of an arterial venous fistula and stenosis of the brachial artery with surgical treatment with full anatomical recovery, with residual symptoms.

Referencing the service treatment records and VA examination report, a January 1979 rating decision granted service connection for residuals of a gunshot wound to the right upper arm with arterial venous fistula postoperative surgery for stenosis of the brachial artery.  A 10 percent rating for moderate disability of Muscle Group V was assigned under Diagnostic Code 5305.  38 C.F.R. § 4.73 (2015).  The functions of Muscle Group V are supination and flexion of the elbow.  Diagnostic Code 5305.  

The Veteran filed his claim for an increased disability rating in June 2008.

At a September 2008 VA examination, the Veteran reported a history of a muscle injury to the medial aspect of the right upper arm due to a gunshot in 1971 that resulted in an AV fistula which was operated on twice.  He complained of pain in the right upper extremity, and numbness and weakness in the hand.  The examiner noted that the injury involved Muscle Group 7 with pain, numbness, and weakness.  Examination revealed no tremors of the muscle.  The exit wound scar was 0.5 cm long and there was a 7 cm scar on the forearm.  There was no tissue loss.  The scar was sensitive, not tender, and attached to the skin and superficial fascia.  There was damage to the median nerve and stenosis of the brachial artery.  Muscle strength was 5/5 with no wasting, atrophy, or herniation.  The joint exhibited normal range with active and passive range of motion testing including against resistance.  There were no additional limitations of pain, weakness, or fatigue with three movements.  There was no brachial, ulnar, or radial pulse.  Right hand grip was normal.  Joint movement was normal.  The examiner provided a diagnosis of injury to Muscle Group 7 with occlusion of the right arm bypass and tenderness and pain in the right upper extremity secondary to a gunshot injury.  The examiner reported that the Veteran cannot lift, push, or pull for more than 5 minutes due to pain, numbness, and weakness of the right upper extremity.  The examiner noted that the Veteran was a construction worker and can walk, drive a vehicle, and operate machinery.

A November 2008 rating decision granted service connection for a surgical scar of the right upper extremity but denied a higher rating for the underlying muscle injury which was recharacterized as residuals of a gunshot wound to the right upper arm and evaluated under Diagnostic Code 5307 for disability of Muscle Group VII.  38 C.F.R. § 4.73.  The function of Muscle Group VII is flexion of the wrist and fingers.  Diagnostic Code 5307.  

In a December 2009 notice of disagreement, the Veteran stated that the muscle injury was not the problem but rather it was the occlusion of the brachial artery that was limiting the use of his right arm.  He indicated that an endurance test would show the limitations of his arm.  On a June 2010 substantive appeal, the Veteran stated that he has full strength of motion for about 5 minutes of exertion after which an oxygen deficit is created causing pain and weakness resulting in the inability to use his arm.  He noted that he has to rest the arm for 20 to 30 minutes before he can use it again.  He stated that this seriously affects his work as an electrician, plumber, and carpenter, now employing an assistant to help do the work.  He noted that he cannot even write for any longer than 5 minutes before having to rest.

At a June 2015 VA artery and vein conditions examination, the Veteran reported that he did well for most of his life and was able to work in electrical construction but around 2005 began to have symptoms of numbness and fatigue in the right arm when working overhead.  He stated that in June 2008 a vascular surgeon felt that the brachial artery was occluded and surgery was discussed but not done.  He noted that he can write checks for 5 minutes but then gets pain in the upper arm and numbness in the forearm and hand, symptoms coming on quicker if he uses the arm at shoulder level or higher.  He noted that he drops items, he can reach up with the right hand for only short periods before developing numbness in the hand, and he has pain in the upper arm near the scar.  He noted that the right arm gets numb and cold quickly in the winter and that no glove seems to keep the hand warm.  The examiner noted that the Veteran has peripheral vascular disease with persistent coldness of the right extremity and diminished peripheral pulses.  The examiner also noted that the Veteran had a traumatic AV fistula but indicated no pertinent findings.  The examiner noted that the Veteran has associated scars but that they are not painful and/or unstable, and the total area of all related scars was not 39 square cm (6 square inches) or greater.  On examination, there was a strong right brachial pulse proximal to the wound, the pulse became absent in the mid aspect of the upper arm, the right radial pulse was present but weak compared to the left, and the right ulnar pulse was not palpable.  

In a VA muscle injuries examination report completed later that day, the examiner noted that the Veteran had a penetrating muscle injury that affected Muscle Groups V and VI.  The examiner noted that the Veteran never had an injury to a muscle group of the forearm or hand.  The examiner noted that tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  The examiner noted that at rest the biceps and triceps showed 5/5 strength but after working overhead for 1 minute they showed 4/5 strength and numbness in the right hand developed.  With respect to the cardinal signs and symptoms of muscle disability, the examiner noted consistent loss of power, consistent weakness, consistent lowered threshold of fatigue, consistent fatigue-pain, and consistent impairment of coordination.  Muscle strength was 5/5 throughout but there was atrophy of the right forearm, being 28 cm versus 28.5 cm.  The examiner indicated that there was atrophy of Muscle Group VII due to poor blood supply from the vascular wound in the upper arm, noting that there was mild atrophy in the forearm although there was no direct injury to a muscle in the forearm.  In terms of the disability's impact on work, the examiner noted that the Veteran cannot engage in sustained or repetitive use of the right arm, especially working over shoulder level.  

A June 2015 rating decision increased the disability rating for residuals of a gunshot wound to the right upper arm to 30 percent effective June 16, 2015.  The disability remained evaluated under Diagnostic Code 5307.

In a July 2015 statement, the Veteran asserted that the examiner's statement that tests of endurance or coordinated movement compared with the corresponding muscles of the uninjured side indicate severe impairment of function is a just basis for a 40 percent rating.

Prior to proceeding with the analysis, the Board recognizes that any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Service connection for the Veteran's residuals of a gunshot wound to the right upper arm has remained in effect for more than 10 years and, thus, is protected under 38 U.S.C.A. § 1159 (West 2014).  Consideration must be given as to whether a change in the assignment of the Diagnostic Code used in rating his disability is analogous to severance of a protected disability.

According to 38 U.S.C.A. § 1159 (Protection of Service Connection), service connection for any disability or death granted under this title which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  See also 38 C.F.R. §§ 3.105(d) and 3.957 (2015).

It consistently has been found that the protection afforded is to the disability and not the Diagnostic Code used to rate the disability.  VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in Diagnostic Code is not equivalent to a severance.  Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").

In June 2011, both the Veterans Court (Court) and the Federal Circuit Court considered the issue of whether severance of a particular Diagnostic Code was indeed severance of a service-connected disability.  Murray v. Shinseki, 24 Vet. App. 420 (2011); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011).

In Murray, as cited to the parties in the December 2015 JMR, the Veteran had initially been assigned a compensable rating for a left knee disability under the Diagnostic Code for instability for more than 10 years.  Subsequently, the RO changed the Diagnostic Code to more accurately reflect the limitation of motion related to the Veteran's arthritis.  The Court determined that because the instability code did not involve arthritis symptoms, the protected disability had been impermissibly severed despite the application of a new Diagnostic Code.

However, days after the Murray decision, the Federal Circuit Court addressed a similar issue in Read.  In Read, the Veteran had been service-connected for the residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Following the more recent VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code.  The Court affirmed the Board and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101 (16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id. at 7-8.  The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id. at 8.  Specifically regarding the facts in Read, the Federal Circuit agreed with VA's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything and the Veteran's disability was still service-connected even though the Diagnostic Code may have changed.  Id. at 9.

The Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped."  Id. at 10.  The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention."  Id. citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA General Counsel ) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service-connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result.  Thus, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute."

Thus, based on the foregoing, the Federal Circuit held that that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability. 

In this case, service connection for the Veteran's disability resulting from a gunshot wound to the right upper arm has remained in effect for more than 10 years and thus is protected under 38 U.S.C.A. § 1159.  While the November 2008 rating decision changed the Diagnostic Code for the disability to 5307 based on the September 2008 examiner's assessment that the disability involved Muscle Group VII, the Board finds that the examiner incorrectly assessed the muscle groups involved.  The record clearly shows that the disability resulted from a gunshot wound to the upper arm.  However, Diagnostic Code 5307 evaluates the muscles of the forearm and hand.  Moreover, the June 2015 examiner specified that the gunshot wound to the right upper arm affected Muscle Groups V and VI and that the Veteran never had an injury to a muscle group of the forearm or hand.  Thus, the Board finds that the preponderance of the evidence shows that the gunshot wound to the Veteran's right upper arm involved Muscle Groups V and VI.  As in Read, the Board is not concluding that the Veteran's disability resulting from a gunshot wound to the right upper arm previously determined to have been incurred in the line of duty was incurred otherwise.  Based on the holding in Read that service connection for a disability is protected and not the particular Diagnostic Code, the Board finds that any change in the Diagnostic Code in this case does not result in a severance.  Moreover, a separate compensable rating under Diagnostic Code 5307 is being assigned effective June 16, 2015, and the ratings for the Veteran's disability overall is being increased, which moots any question of there being a rating reduction.

Turning to the evaluation of the Veteran's residuals of a gunshot wound to the right upper arm, the Board will first consider the period prior to June 16, 2015.  While the Veteran complained of pain in the right upper arm at the September 2008 examination, there was full muscle strength with no atrophy, normal range of motion of the elbow even against resistance, and normal elbow joint motion.  While the examiner reported that the Veteran cannot lift, push, or pull for more than 5 minutes due to pain, numbness, and weakness of the right upper extremity, the examiner noted that the Veteran was a construction worker and can walk, drive a vehicle, and operate machinery.  Further, as will be seen below, the above limitation is due to a vascular condition and not a muscle disability.

With respect to the type of injury, although the Veteran's injury may be a through-and-through wound from a small high velocity missile and required debridement, there was no prolonged infection, sloughing of soft parts, or intermuscular scarring.  Historically, there was no hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability.  While the Veteran underwent two surgeries, those surgeries were to repair a vascular condition, after which he returned to duty and served not only the remainder of his first period of service, but also served a second period of service.  Post service, the Veteran did well and worked until 2005 when he began to have numbness and fatigue in the right arm when working overhead, symptoms that have been attributed to a vascular condition.  Lastly, in terms of objective findings, while there were entrance and exit scars indicating a track of missile through one or more muscle groups, there were no indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  While tests of endurance compared with the sound side demonstrate positive evidence of impairment, that impairment has been attributed to a vascular condition.  

Given the above, the Board finds that prior to June 16, 2015, the Veteran's gunshot wound to the right upper arm had been manifested by no more than moderate disability of Muscle Groups V and VI.  However, the Board notes that a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  In assigning each a rating for moderate injury, that would result in a 10 percent rating for Muscle Group V under Diagnostic Code 5305 and a 10 percent rating for Muscle Group VI under Diagnostic Code 5306.  Such would result in a combined rating of 19 percent, which would be rounded up to 20 percent.  See 38 C.F.R. § 4.25 (2015).  Thus, the Veteran's disability of Muscle Groups V and VI, as residuals of a gunshot wound to the right upper arm, warrants a 20 percent rating prior to June 16, 2015.

From June 16, 2015, a 30 percent has been assigned for moderately severe disability of Muscle Group VII.  Given the Board's earlier finding that the Veteran's muscle disability involves Muscle Groups V and VI, each warranting a 10 percent rating for moderate disability, to warrant a higher rating, either Muscle Group V or VI must be moderately severe or severe.  

The type of injury and history of injury have already been found to be reflective of no more than moderate disability.  In terms of objective findings, the June 2015 examination found 5/5 strength in the right upper extremity at rest that decreased to 4/5 strength after working overhead for 1 minute.  While the examiner noted that tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function, again, that impairment has been attributed to a vascular condition.  Thus, the Board finds that from June 16, 2015, the disability has been manifested by no more than moderate disability of Muscle Groups V and VI.  That results in a combined 20 percent rating for the Veteran's residual muscle disabilities.  

However, the June 2015 examiner indicated that there was mild atrophy of Muscle Group VII due to poor blood supply from the vascular wound in the upper arm.  The right forearm was 0.5 cm smaller than the left.  Resolving reasonable doubt in the Veteran's favor, the Board finds that from June 16, 2015, the Veteran has moderate disability of Muscle Group VII, as a residual of a gunshot wound to the right upper arm.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Thus, a separate 10 percent rating under Diagnostic Code 5307 for disability of Muscle Group VII is warranted.  However, despite the mild atrophy, strength was 5/5 and only decreased to 4/5 after working overhead for 1 minute, and there were no other abnormalities.  Thus, a higher 20 percent rating for moderately severe disability is not warranted.

Thus, from June 16, 2015, the Veteran's gunshot wound to the right upper arm has been manifested by no more than moderate disability of Muscle Groups V, VI, and VII.  The 10 percent rating each for Muscle Groups V, VI, and VII combine to a total 30 percent rating for all muscle disabilities associated with the gunshot wound of the right upper arm.  Thus, a rating in excess of 30 percent is not warranted.  

The Board notes that the Veteran has been diagnosed with AV fistula and peripheral vascular disease.  

While Diagnostic Code 7113 for traumatic AV fistula provides for a 20 percent rating for disability of the upper extremity, there must be edema or stasis dermatitis.  38 C.F.R. § 4.104 (2015).  In this case, however, there is no evidence of either.  The June 2015 examiner indicated that there no pertinent findings.  Thus, a separate compensable rating for AV fistula is not warranted.  

However, the Veteran has reported numbness of the right hand, and the June 2015 examiner noted persistent coldness of the right extremity and diminished peripheral pulses due to peripheral vascular disease.  While not specific to peripheral vascular disease, Diagnostic Code 7122 for cold injury residuals provides for a 10 percent rating for disability manifested by arthralgia or other pain, numbness, or cold sensitivity.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the rating period on appeal, his gunshot wound to the right upper arm has been manifested by peripheral vascular disease of the right upper extremity with pain, numbness, and cold sensitivity.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, a separate 10 percent rating under Diagnostic Code 7122 for peripheral vascular disease of the right upper extremity is warranted.  However, with no tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities, a higher 20 percent rating is not warranted.

The Board has also considered whether there is a separate compensable right elbow disability resulting from the gunshot wound of the right upper arm.  However, range of motion of the elbow has been normal, and there is no evidence of ankylosis or other impairment of the elbow to warrant a separate compensable rating under Diagnostic Code 5205-5213.  Thus, a separate compensable rating for any other right elbow disability is not warranted.  

The Board notes that the November 2008 rating decision granted service connection for a surgical scar of the right upper extremity and assigned a noncompensable rating.  While the Board notes that the Veteran also has entrance and exit scars associated with the gunshot wound, the criteria for a compensable rating for the scars are not met.  See Diagnostic Codes 7801-7805 (e.g., scars painful and/or unstable, or total area of all related scars 39 square cm or greater), 38 C.F.R. § 4.118 (2015).  Thus, a separate compensable rating for scars is not warranted.

In conclusion, a higher 20 percent rating for disability of Muscle Groups V and VI, as residuals of a gunshot wound to the right upper arm, is warranted prior to June 16, 2015.  The Board has also applied the benefit of the doubt in granting a separate 10 percent rating for peripheral vascular disease of the right upper extremity.  However, as the preponderance of the evidence is against an even higher rating for disability of Muscle Groups V and VI prior to June 16, 2015, or an even higher rating for peripheral vascular disease of the right upper extremity, or a rating in excess of 30 percent for disability of Muscle Groups V, VI, and VII from June 16, 2015, those aspects of the claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected muscle disability and peripheral vascular disease, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which are pain, numbness, and lack of endurance.  The Veteran's symptoms of are reasonably contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

A disability rating of 20 percent, but not higher, prior to June 16, 2015, for disability of Muscle Groups V and VI, as residuals of a gunshot wound to the right upper arm, is granted, subject to the provisions governing the award of monetary benefits.

A disability rating in excess of 30 percent from June 16, 2015, for disability of Muscle Groups V, VI, and VII, as residuals of a gunshot wound to the right upper arm, is denied.

A separate 10 percent rating, but not higher, for peripheral vascular disease of the right upper extremity, as a residual of a gunshot wound to the right upper arm, is granted, subject to the provisions governing the award of monetary benefits.


____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


